Citation Nr: 1216290	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  10-27 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona



THE ISSUE

Entitlement to service connection for a bilateral eye disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel




INTRODUCTION

The Veteran served on active duty from April 1946 to March 1947.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

A preliminary review of the record found that this matter is not ready for appellate disposition because of an outstanding hearing request by the Veteran.  

In the Veteran's July 2010 substantive appeal, he requested a hearing before the Board to be held at his RO.  The matter was scheduled for March 2012.  The Veteran failed to appear; however, shortly after the hearing (March 19, 2012), and within the applicable time period, the RO received a statement from the Veteran indicating that he was unable to attend the Travel Board hearing.  The reason he could not attend the hearing was listed as "mail to wrong address." 

The notice of the hearing was sent to the last known address of record as of October 2011, which was confirmed by the Veteran; however, it is not clear to the Board whether the Veteran meant that the mail carrier delivered the letter to the wrong address.  Nevertheless, the Veteran asked that he be scheduled for a new hearing at a later date.  

The Board construes the Veteran's statements as a motion to reschedule the Travel Board hearing for good cause shown.  38 C.F.R. § 20.702(c)(2) .  The Board shall afford the Veteran all reasonable doubt and assume that he did not receive notice of the scheduled hearing in a timely fashion to either appear for the hearing or request a postponement.  38 C.F.R. § 20.704(d).  Thus, the Board shall grant his motion to reschedule the Travel Board hearing for good cause shown.  38 C.F.R. 
§ 20.702(c)(2) .    

Because the Board may not proceed with an adjudication of the Veteran's claim without affording him the opportunity for such a hearing, and because Travel Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. 
§ 7107(b); 38 C.F.R. §§  20.700(a), 20.704 .

Although he failed to appear for the hearing scheduled in March 2012, for the reasons discussed above, the Board has granted his motion to reschedule the Travel Board hearing for good cause shown.  38 C.F.R. § 20.702(c)(2).  Accordingly, the case is REMANDED for the following: 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing before a Veterans Law Judge to be held at the Phoenix, Arizona, RO at the next available opportunity.  Any indicated development should be undertaken in connection with this hearing request.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

